 


110 HR 576 IH: Federal Mine Ventilation Safety Act of 2007
U.S. House of Representatives
2007-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 576 
IN THE HOUSE OF REPRESENTATIVES 
 
January 19, 2007 
Mr. Rahall (for himself and Mr. Mollohan) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To direct the Secretary of Labor to revise the regulations under the Federal Mine Safety and Health Act of 1977 to require that belt haulage entries not be used to ventilate active working places in mines. 
 
 
1.Short titleThis Act may be cited as the Federal Mine Ventilation Safety Act of 2007.
2.Mine ventilation safetyNot later than 90 days after the date of the enactment of this Act, the Secretary of Labor shall revise the regulations prescribed pursuant to section 303(y) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 863(y)) to require, in any coal mine, regardless of the date on which it was opened, that belt haulage entries not be used to ventilate active working places.  
 
